                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


PEDRO MUNIZ-BARDA,                                            Case No. 1:21-cv-283
     Plaintiff,                                               Dlott , J.
                                                              Litkovitz, M.J.
           v.

VINYL AND CARPET SERVICES INC,                                REPORT AND
     Defendant.                                               RECOMMENDATION


       This matter is before the Court on defendant Vinyl and Carpet Services Inc.’s motion to

remand. (Doc. 5). The motion indicates that defendant contacted plaintiff Pedro Badra-Muniz

about the pending motion, and plaintiff does not oppose the relief requested. (Id. at PAGEID

31). Since defendant filed its notice of removal from the Montgomery County Court of Common

Pleas (Doc. 1), it has determined that removal was improper. Plaintiff originally filed the action

in Ohio and defendant’s principal place of business is in Ohio. See 28 U.S.C. § 1441(b)(2) (“A

civil action otherwise removable solely on the basis of the jurisdiction under section 1332(a) of

this title may not be removed if any of the parties in interest properly joined and served as

defendants is a citizen of the State in which such action is brought.”).

       IT IS THEREFORE RECOMMENDED that defendant’s motion (Doc. 5) be

GRANTED.



       6/2/2021
Date: ______________                                       _________________________
                                                           Karen L. Litkovitz
                                                           Chief United States Magistrate Judge
                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


PEDRO MUNIZ-BARDA,                                            Case No. 1:21-cv-283
     Plaintiff,                                               Dlott , J.
                                                              Litkovitz, M.J.
           v.

VINYL AND CARPET SERVICES INC,
     Defendant.


                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations. This period may be extended further by the Court

on timely motion for an extension. Such objections shall specify the portions of the Report

objected to and shall be accompanied by a memorandum of law in support of the objections. If

the Report and Recommendation is based in whole or in part upon matters occurring on the

record at an oral hearing, the objecting party shall promptly arrange for the transcription of the

record, or such portions of it as all parties may agree upon, or the Magistrate Judge deems

sufficient, unless the assigned District Judge otherwise directs. A party may respond to

another party’s objections WITHIN 14 DAYS after being served with a copy thereof. Failure

to make objections in accordance with this procedure may forfeit rights on appeal. See Thomas

v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 2
